Not for Publication in West's Federal Reporter 

          United States Court of Appeals
                       For the First Circuit
 
 

No. 14-2014

                            UNITED STATES,

                               Appellee,

                                    v.

                     CHRISTIAN SANTOS-RIVERA,

                       Defendant, Appellant.
 

          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]
 

                                  Before

                 Torruella, Stahl, and Thompson,
                         Circuit Judges.
                                       

     Luis Rafael Rivera and Luis Rafael Rivera Law Offices on
brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Juan Carlos Reyes-Ramos, Assistant United States
Attorney, on brief for appellee.

                                       

                           August 16, 2016
                                       
              STAHL,       Circuit        Judge.         Christian      Santos-Rivera

("Santos")         pled    guilty       to    the    unlawful     possession      of    a

machinegun and now appeals his sentence.                  We affirm.

                                 I.    Facts & Background

              On    January       8,    2014,   Santos    and     his   wife     had   an

altercation        with    another       female,     during     which   Santos    fired

several warning shots.                  The next day, authorities executed a

warrant for his arrest and, with Santos' consent, searched a

vehicle used in the incident.                 The search revealed a gun used by

Santos, a Glock pistol that had been unlawfully modified so that

it could operate as a machinegun, automatically shooting more

than one shot, without manual reloading, by a single function of

the trigger.

              Thereafter, Santos was indicted for possession of a

machinegun, in violation of 18 U.S.C. § 922(o), and subsequently

pleaded guilty pursuant to a plea agreement wherein the parties

recommended a sentence of 24 to 30 months' imprisonment.                         In the

Presentence Investigation Report ("PSR"), the probation officer

calculated a Sentencing Guidelines Range ("SGR") of 30 to 37

months.   The PSR also recounted Puerto Rico's high firearms and

violent crime rate, noted that the offense may be more serious

in   Puerto    Rico       than    the    Sentencing    Commission       considered     in

                                             - 2 -
formulating the guidelines, and pointed out the district court's

discretion to vary upward from the SGR on this basis.

           At     sentencing,        the     court      accepted      the     PSR's

calculations, found that a guidelines sentence would not satisfy

the factors in 18 U.S.C. § 3553(a), and sentenced Santos to 48

months' imprisonment.        Santos never objected to the PSR and did

not raise any objections at his sentencing.                He now appeals.

                                  II.   Analysis

           We    review     sentencing      decisions      for   procedural     and

substantive reasonableness, ordinarily employing a deferential

abuse-of-discretion        standard.       See    United    States    v.    Arroyo-

Maldonado, 791 F.3d 193, 197 (1st Cir. 2015).                    Because Santos

failed to contemporaneously object in the district court, we

review his unpreserved procedural reasonableness claim under the

plain-error standard.        See id.       This "entails four showings: (1)

that an error occurred (2) which was clear or obvious and which

not only (3) affected the defendant's substantial rights, but

also (4) seriously impaired the fairness, integrity, or public

reputation of judicial proceedings."              Id. (quoting United States

v. Medina–Villegas, 700 F.3d 580, 583 (1st Cir. 2012)).

           As    for   his       unpreserved     substantive       reasonableness

claim,   the    standard    of    review   is    less   certain.      See,   e.g.,

                                        - 3 -
United States v. Ruiz-Huertas, 792 F.3d 223, 228 (1st Cir.),

cert. denied, 136 S. Ct. 258 (2015).                 We need not resolve this

ambiguity    today,     however,     because         even    if    the    abuse-of-

discretion standard applied, Santos' claim would fail.

                       A.    Procedural Reasonableness

            Santos     contends    that    the       district     court    did     not

adequately justify its upward variance.                   Because we find that

the district court committed no error, plain or otherwise, this

argument fails.

            "[T]he incidence of particular crimes in the relevant

community appropriately informs and contextualizes the need for

deterrence."     United States v. Narváez-Soto, 773 F.3d 282, 286

(1st Cir. 2014) (quoting United States v. Flores-Machicote, 706

F.3d 16, 23 (1st Cir. 2013)) (ellipsis omitted).                       For example,

"if   a   community     is    relatively     free      of     violent     crime,     a

sentencing   judge     reasonably    may     .   .    .     see   no    need   for   a

heightened level of deterrence."             Flores-Machicote, 706 F.3d at

23.   "If, however, violent crime is running rampant, the judge

reasonably may conclude that the need for deterrence is great--

and this may translate into a stiffer sentence."                  Id.

            At   the   hearing,     the    judge      clearly     considered       the

§ 3553(a) factors.           See United States v. Torres-Landrúa, 783

                                     - 4 -
F.3d    58,    68   n.12       (1st      Cir.     2015)    ("The      sentencing       judge's

statement       that     he    considered         all     the    18   U.S.C.     §    3553(a)

sentencing       factors           'is     entitled       to     significant         weight.'"

(quoting United States v. Santiago-Rivera, 744 F.3d 229, 233

(1st Cir. 2014))).              And, contrary to what Santos suggests, the

judge     also      gave        individualized            attention      to     his      case,

emphasizing,        for    example,         how    Santos       not   only     possessed     a

machinegun but also fired it during an altercation and so put

the lives of others at risk.

               Finally, the judge clearly explained the rationale for

the upward variance, explicitly noting the significance of the

deterrence       factor       in    this    case    given       Puerto   Rico's      distinct

difficulties        in    curtailing        its    high    incidence      of   gun-related

crimes.       See 18 U.S.C. § 3553(a)(2)(B).

               Thus, Santos' procedural challenge fails.

                          B.       Substantive Reasonableness

               Santos also argues that his sentence is substantively

unreasonable.            Again, there is no error to be found and so

Santos' argument fails.

                 "[T]he        linchpin      of     a     reasonable     sentence       is   a

plausible sentencing rationale and a defensible result."                               United

States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008).                             "Because we

                                             - 5 -
have already found the district court's sentencing rationale to

rest within the range of acceptable discretion, 'we limit our

review to the question of whether the sentence, in light of the

totality                     of         the           circumstances,           resides     within   the   expansive

universe of reasonable sentences.'" United States v. Pedroza-

Orengo, 817 F.3d 829, 837 (1st Cir. 2016) (quoting United States

v. King, 741 F.3d 305, 308 (1st Cir. 2014)).

                             Given the statutory maximum sentence of ten years, see

18 U.S.C. § 924(a)(2), the degree of the upward variance, and

the circumstances presented in this case, we find no reason to

doubt               the           substantive                    reasonableness       of    the   sentence.    See

Pedroza-Orengo,                                  817           F.3d   at    837;   United   States   v.   Vázquez-

Martínez, 812 F.3d 18, 26 (1st Cir. 2016); United States v.

Pantojas-Cruz, 800 F.3d 54, 62-63 (1st Cir. 2015).                                                        On these

facts, Santos' substantive challenge would fail even under the

more forgiving abuse-of-discretion standard.1

                                                            
              1
       In something of a parting shot, Santos also suggests that
the judge had to depart downward from the guidelines under
U.S.S.G. § 5H1.3 because of his supposed "mild mental
retardation, issues with poor memory and attention deficit
disorder . . . ."     Not only did Santos fail to present this
argument below, but he also failed to adequately develop the
argument in his brief.       Consequently, his suggestion goes
nowhere.   See, e.g., United States v. Zannino, 895 F.2d 1, 17
(1st Cir. 1990).


                                                                           - 6 -
                        III.   Conclusion

          Because the district court's sentencing decision is

procedurally and substantively reasonable, we AFFIRM.




                               - 7 -